t c memo united_states tax_court daniel v alfaro and irma l alfaro petitioners v commissioner of internal revenue respondent docket no filed date kenton be mcdonald for petitioners blizabeth owen and bruce m wilpon for respondent memorandum opinion swift judge respondent determined a deficiency in petitioners’ federal_income_tax for in the amount of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and - - all rule references are to the tax_court rules_of_practice and procedure after concessions the remaining issue for decision is whether petitioners for are entitled to deduct as nonpersonal business_interest dollar_figure in interest that petitioners paid to respondent in with respect to petitioners’ federal individual income_tax liabilities for through background the facts of this case were submitted fully stipulated under rule and are so found at the time the petition was filed petitioners resided in corpus christi texas hereinafter all references to petitioner in the singular are to daniel v alfaro during through being the year in issue herein petitioner operated a law practice as a sole_proprietorship after an audit by respondent with respect to petitioners’ federal individual income_tax liabilities for through respondent determined and assessed against petitioners tax deficiencies for those years relating solely to additional income from petitioner’s law practice in petitioners entered into an agreement with respondent with respect to the above tax deficiencies and in petitioners paid to respondent a total of dollar_figure in accrued statutory interest relating thereto the parties have stipulated and we find that petitioners’ above income_tax liabilities for through are properly allocable to petitioner’s law practice the stipulation reads as follows the tax compromised by petitioners and respondent was tax on income received by petitioner in his schedule c law practice for legal fees earned in connection with the settlement of a personal injury lawsuit as such the tax arose entirely from petitioner’s trade_or_business on petitioners’ joint federal individual_income_tax_return for petitioners claimed an interest_expense_deduction on schedule c profit or loss from business relating to the above dollar_figure in interest that petitioners paid to respondent in after an audit relating to petitioners’ federal_income_tax return on date respondent issued to petitioners a notice_of_deficiency for in which respondent disallowed the above claimed dollar_figure interest_expense_deduction discussion sec_163 provides generally that taxpayers may deduct interest_paid on an indebtedness sec_163 however provides that individual taxpayers may not deduct personal_interest q4e- sec_163 h a provides that interest_paid on indebtedness properly allocable to a trade_or_business does not constitute personal_interest in sec_163 no distinction is made between interest_paid on business-related indebtedness owed by individual taxpayers and interest_paid on business-related indebtedness owed by other types of taxpayers respondent’s temporary_regulation however provides that interest_paid specifically on income_tax liabilities of individuals regardless of the source of the income or other adjustments to which the tax_liabilities relate is to be treated as personal_interest sec_1_163-9t a temporary income_tax regs fed reg date respondent argues that because the dollar_figure in interest that petitioners paid to respondent in relates to petitioners’ individual income_tax liabilities under sec_1_163-9t b a temporary income_tax regs supra that interest should be treated as nondeductible personal_interest petitioners contend that sec_1_163-9t a temporary income_tax regs supra is invalid that sec_163 h a calls for an allocation of interest_paid between business and nonbusiness interest without discrimination against taxpayers who are individuals and that because the income giving rise to petitioners’ tax_liabilities for through is indisputably allocable to petitioner’s trade_or_business namely - - to petitioner’s law practice under sec_163 and h the related dollar_figure in interest_paid on those tax_liabilities is likewise allocable to petitioner’s trade_or_business and should be deductible petitioners cite 106_tc_31 revd and remanded 141_f3d_936 9th cir and kikalos v commissioner tcmemo_1998_92 revd 190_f3d_791 7th cir and a body of pre sec_163 caselaw see 35_tc_571 affd 299_f2d_380 7th cir 31_tc_412 affd 276_f2d_601 10th cir and 28_tc_789 affd 259_f2d_450 4th cir in which cases it was held that individual taxpayers were entitled to deduct interest on their federal_income_tax liabilities relating to income from a sole_proprietorship business after trial and the filing of briefs in this case we decided 119_tc_44 which also involved the deductibility of interest_paid by an individual taxpayer to respondent with respect to the taxpayer’s federal_income_tax liability relating to income from the taxpayer’s law practice in robinson we concluded that sec_1 9t b a temporary income_tax regs supra is valid that pre sec_163 caselaw was inapplicable that we would no longer follow our opinion in 106_tc_31 - - and that interest_paid on individual tax_liabilities relating to income from a sole_proprietorship is to be treated as nondeductible personal_interest robinson v commissioner supra pincite our conclusion in robinson is in accord with opinions of the courts of appeals for the fourth sixth seventh bighth and ninth circuits and is controlling herein see 190_f3d_791 7th cir revg tcmemo_1998_92 180_f3d_721 6th cir 173_f3d_533 4th cir 141_f3d_936 9th cir revg and remanding 106_tc_31 65_f3d_687 8th cir although strong arguments are available in support of the claimed deductions at issue herein see the dissenting opinions in robinson v commissioner supra pincite we are compelled to conclude in the instant case that the dollar_figure in interest petitioners paid on their individual income_tax liabilities relating to income from petitioner’s law practice is to be treated as nondeductible personal_interest for the foregoing reasons decision will be entered for respondent
